Exhibit 10.2

 

CANCELLATION AGREEMENT

 

THIS CANCELLATION AGREEMENT (this “Agreement”), is entered into effective as of
September 30, 2019, by and between Yummies, Inc., a Nevada corporation (the
“Company”), and Wei-Hsein Lin (the “Equity Holder”), the Chief Executive Officer
and majority stockholder of the Company.

 

RECITALS

 

A. The Equity Holder is the owner of record 332,005,000 shares (the “Shares”) of
common stock, par value $0.0001 per share (the “Common Stock”), of the Company,
330,315,000 of which the Equity Holder purchased on August 22, 2019 as part of
the Company’s Common Stock private placement conducted under Regulation S (the
“Regulation S Private Placement”) promulgated under the Securities Act of 1933,
as amended.

 

B In the first closing of the Regulation S Private Placement, the Company sold
446,472,607 shares of Common Stock and, in a second closing (the “Second
Closing”) of the Regulation S Private Placement, the Company sold an additional
3,527,393 shares of Common Stock for a total of 450,000,000 shares of Common
Stock.

 

C. The Company only has 450,000,000 shares of Common Stock authorized for
issuance under its Amended and Restated Articles of Incorporation, and thus, not
a sufficient number of authorized shares of Common Stock to issue all of the
3,527,393 shares that are supposed to be issued as a result of the Second
Closing,

 

D. The Equity Holder desires to cancel 3,000,000 of the Shares (the
“Cancellation Shares”) that it holds in the Company such that the 3,527,393
shares that are supposed to be issued as a result of the Second Closing can be
issued.

 

E. Company desires to accept such Cancellation Shares for cancellation.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned do hereby agree as follows:

 

1. The Equity Holder hereby agrees to surrender the Cancellation Shares to the
Company free and clear of all claims, charges, liens, contracts, rights,
options, security interests, mortgages, encumbrances and restrictions of every
kind and nature (collectively, “Claims”) for cancellation. After such
cancellation, the Equity Holder acknowledges and agrees that all such
Cancellation Shares shall no longer be outstanding and the Equity Holder shall
have no further rights with respect to (a) any of the Cancellation Shares or (b)
the equity ownership in the Company represented thereby.

 



 

 

 

2. The Equity Holder hereby represents and warrants that the Equity Holder owns
the Cancellation Shares beneficially and of record, free and clear of all
Claims. The Equity Holder has never transferred or agreed to transfer the
Cancellation Shares, other than pursuant to this Agreement. There is no
restriction affecting the ability of the Equity Holder to transfer the legal and
beneficial title and ownership of the Cancellation Shares to the Company for
cancellation. Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby, nor the performance of
this Agreement in compliance with its terms and conditions by the Equity Holder
will conflict with or result in any violation of any agreement, judgment,
decree, order, statute or regulation applicable to the Equity Holder, or any
breach of any agreement to which the Equity Holder is a party, or constitute a
default thereunder, or result in the creation of any Claim of any kind or nature
on, or with respect to the Equity Holder or the Equity Holder’s assets,
including, without limitation, his equity interests in the Company.

 

4. At the request of the Company and without further consideration, the Equity
Holder will execute and deliver such other instruments of sale, transfer,
conveyance, assignment and confirmation as may be reasonably requested in order
to effectively transfer, convey and assign to the Company for cancellation the
Cancellation Shares.

 

5. This Agreement shall be governed by and construed under the laws of the State
of Nevada without regard to principles of conflicts of law. The parties submit
to the jurisdiction of any state or federal court sitting in the State of Nevada
in any action or proceeding arising out of or relating to this Agreement and
agrees that all claims in respect of the action or proceeding may be heard and
determined there. The parties also agree not to bring any action or proceeding
arising out of or relating to this Agreement in any other courts. The parties
waive any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waive any bond, surety or other security that might be
required of any other party. The parties agree that a final judgment in any
action or proceeding so brought will be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or in equity.

 

6. This Agreement may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

 

[Signature Page Follows]

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Cancellation Agreement
to be executed as of the date first above written.

 

  YUMMIES, INC.         By: /s/Wei-Hsien Lin     Name: Wei-Hsien Lin    
Title:  Chief Executive Officer         EQUITY HOLDER         By: /s/Wei-Hsien
Lin     Name: Wei-Hsien Lin

 

 

 





 

 